Title: To Thomas Jefferson from Samuel Huntington, 23 April 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada April 23. 1780

Your Excellency will receive herewith enclosed an Act of Congress of the 18th Instant with Copies of sundry Papers therein referred to No. 1. and No. 2. by which you will be informed that a Suit at Law is said to be instituted in Yoghogania County against Colo. Broadhead Commanding Officer at Fort Pitt, in Consequence of Orders given by him to some of the Troops under his Command to take Possession of a House occupied by Edward Ward and Thomas Smallman Esquires which he judged necessary for the Safety of that Post.
You will observe that by the Act enclosed Congress have resolved Colonel Broadhead shall be supported in any Acts or Orders which the Nature of the Service, and the Discharging his Duty as Commanding Officer at Fort Pitt hath made or shall make necessary with which I have no Doubt the supreme Power of Virginia will concur, and that proper Measures will be adopted to prevent Colo. Broadhead his being unjustly vexed on Account of any Orders or Act by him given or performed, in the necessary Discharge of his Duty as Commanding Officer.
I have the honour to be &c.,

S. H.

